Citation Nr: 1627781	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 from the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO). 

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file.

The Board notes that in 2013, the Veteran's representative requested that his case be advanced on the docket (AOD) due to financial hardship.  In that regard, appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes severe financial hardship.  The evidence of record reveals that the Veteran demonstrates severe financial hardships including a pending bankruptcy and home foreclosure.  See May 2013 and September 2015 Correspondence.  As such, this evidence is sufficient cause for his request to be granted.  The appeal will be advanced on the docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Board hearing in September 2015.  During this hearing, he testified to attending weekly therapy sessions since at least 2007.  His full therapy session records do not appear to be in evidence.  Rather, VA treatment records simply contain brief notations referring to his involvement in a PTSD therapy group.  Therefore on remand, these records should be associated with the claims file.

Additionally, the Board notes that the Veteran was last afforded a VA examination for his PTSD in July 2011, approximately 5 years ago.  Given the above development, the Veteran should also be afforded a new VA examination to ascertain the current severity of this disability, to include its impact on his employability, while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d)  (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

With regard to the TDIU claim, the Veteran claimed in August 2009 that he is unable to maintain gainful employment due to his psychiatric disability, which has been remanded herein.  The readjudication of the PTSD claim may, therefore, affect the TDIU claim.  These issues are inextricably intertwined.  The increased rating claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  The Board is particularly interested in any psychiatric treatment records and/or neuropsychological evaluations from the Veteran's reported weekly therapy beginning in approximately 2007.

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed. 

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD. 

The examiner must state which, if any, symptoms of the Veteran's cognitive impairment are attributable to his service-connected PTSD.  In providing this opinion, the examiner must specifically address the Veteran's testimony that his PTSD essentially plays a role in his cognitive impairment. 

The examiner should also comment on whether the Veteran's service-connected PTSD affects his ability to gain and maintain employment.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's PTSD claim should be readjudicated.  Thereafter, and following all proper development (to include notice), adjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

